DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 19 January 2021. These drawings are acceptable. 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  

Allowable Subject Matter
Claims 1-3, 9-15 and 17 is/are allowed. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-3, 9-15 and 17 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A vessel combination, comprising: a set of vessels comprising at least two types of vessels, … a first groove … a second groove …  wherein the first groove is an orientation groove … wherein the second groove is a coding groove … wherein each type of vessel is defined by a predetermined different distance between the first groove and second groove; and a vessel extraction apparatus, … comprising: - a plurality of receiving openings, … wherein a first protrusion and a second protrusion are associated to each receiving opening; … wherein the distance from the first protrusion to the second protrusion of a first receiving opening differs from the distance from the first protrusion to the second protrusion of a second receiving opening, … wherein the distance from the first protrusion to the second protrusion of the first receiving opening differs from the distance from the first protrusion to the second protrusion of any other of the receiving openings.  ” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1.  

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 1,203,448 (Ainsworth), which discloses a sight glass. 
2.) U.S. Patent No. 2,575,920 (Kilpartrick et al.), which discloses a sighting slot. 
3.) U.S. Patent No. 4,685,565 (Sparling), which discloses a container system with grooves and slots. 
4.) U.S. Patent No. 4,776,489 (Tarlow et al.), which discloses a dispenser. 
5.) U.S. Patent No. 5,251,777 (McMahon), which discloses a container with grooves. 
6.) U.S. Patent No. 5,263,223 (Fiegel et al.), which discloses containers with keyways. 
7.) U.S. Patent No. 5,484,128 (Franco, Sr.), which discloses a container with grooves. 
8.) U.S. Patent No. 6,279,836 (Toetschinger et al.), which discloses a dispensing unit. 
9.) U.S. Patent No. 9,364,661 (Veltrop et al.), which discloses a container housing and dispenser. 
10.) U.S. Patent No. 9,440,841 (Melzer et al.), which discloses a dispenser system. 
11.) U.S. Patent No. 9,363,277 (Foshee et al.), which discloses a container holder and fluid transfer system.  
12.) U.S. Patent No. 9,873,098 (Asada et al.), which discloses a mixing apparatus. 
13.) U.S. Patent No. 10,414,084 (Hendrickson et al.), which discloses containers with grooves. 
14.) U.S. Patent Application Publication No. 2003/0097314 (Crisp, III et al.), which discloses a dispensing system. 
15.) U.S. Patent Application Publication No. 2007/0290001 (Bachrach), which discloses a dispensing apparatus. 
16.) U.S. Patent Application Publication No. 2011/0049180 (Carpenter et al.), which discloses a dispensing apparatus. 
17.) U.S. Patent Application Publication No. 2018/0354779 (Tran), which discloses a dispensing system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753